DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “A sensor system couplable to a control unit, comprising: a first sensor arrangement as claimed in claim 1; a second sensor arrangement as claimed in claim 1; and a bus which is configured to transmit data between the first sensor arrangement and the second sensor arrangement and the control unit” (claim 9); and “a further sensor” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The limitation “evaluation circuit” (line 10 of claim 1) is understood under BRI to mean a circuit which “generates a sensor signal on the basis of the change in the magnetic field which is sensed by the second sensor element” as described in paragraph [0032]. The Examiner notes that the specification uses drawing number “130” both for “evaluation unit” and for “evaluation circuit”, and so therefore the terms “evaluation unit” and “evaluation circuit” are understood to be used interchangeably in the specification referring to the same component just by slightly different names.
The Examiner further notes that claim 10, which depends upon claim 1 and therefore which requires “an evaluation circuit” as recited in parent claim 1, recites “a control unit which is configured to control shifting of the manual transmission and to evaluate sensor signals of the sensor arrangement”. Paragraph [0020] recites “The actuator can optionally be a shift fork, and the control unit can be designed to control shifting of the manual transmission and to evaluate sensor signals of the sensor arrangement.” (emphasis added) Thus, according to the specification and the claims, while an “evaluation circuit” is required by the claims, the claims do not require the “evaluation circuit” to evaluate. Claim 10 requires a control unit to evaluate sensor signals.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “A sensor system couplable to a control unit, comprising: a first sensor arrangement as claimed in claim 1; a second sensor arrangement as claimed in claim 1; and a bus which is configured to transmit data between the first sensor arrangement and the second sensor arrangement and the control unit.” Claim 9 does not specify which, if any, components from claim 1 are duplicated and which components, if any, are shared by the first and second sensor arrangements (e.g. is there a first first sensor element and a second first sensor element or is there one first sensor element shared by the first and second sensor arrangement; is there a first actuator arranged on a first mount and a second actuator arranged on a second mount or is there an actuator arranged on a first mount and arranged on a second mount, etc?). The drawings do not show a second sensor as claimed in claim 1 arrangement used with a first sensor arrangement as claimed in claim 1, and so provide no guidance on this issue. The specification provides little guidance on the issue, stating only “[0046] It is also possible to connect a plurality of sensors to one another by use of a bus system. Internal temperatures of the measuring element can also be output. Furthermore, a redundant design is possible for safety-relevant applications (e.g. detection of the fork position in the main transmission). This can be done, for example, by virtue of the fact that in each case a separate sensor arrangement is provided for the two rotatable mounts (rotational axes lying opposite one another).” (emphasis added) The use of two rotatable mounts is only provided as an example, it is not stated that the sensor arrangements must use different rotatable mounts, therefore assuming the first and second sensor arrangements require different mounts would be improperly importing limitations from the specification into the claims.
 For the purpose of further examination on the merits, claim 9 will be interpreted as requiring at least one component between the first sensor arrangement according to claim 1 and the second sensor arrangement according to claim 1 to be duplicated (e.g. having two different “second sensor elements”) since if all the components were shared there would only be one sensor arrangement. Appropriate correction is required. The Examiner recommends rather than repeating “as claimed in claim 1” twice, that the Applicant only refer to claim 1 once and specifically recites any additional elements of the second sensor arrangement (e.g. claiming along the lines of “A sensor system couplable to a control unit, comprising: a first sensor arrangement as claimed in claim 1; a second sensor arrangement for detecting an angle of the actuator, the second sensor comprising: a third sensor element […]; and a bus which is configured to transmit data between the first sensor arrangement and the second sensor arrangement and the control unit.” or claiming along the lines of “A sensor system couplable to a control unit, comprising: a first sensor arrangement as claimed in claim 1; a second sensor arrangement for detecting an angle of the actuator, wherein the actuator is rotatably arranged on a second mount by a second bearing, the second sensor comprising: a third sensor element […]; and a bus which is configured to transmit data between the first sensor arrangement and the second sensor arrangement and the control unit.”, etc.). No new matter should be added.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Steinich (US PGPub 2011/0080162).
Steinich discloses: 
Re claim 1. A sensor arrangement for detecting an angle of an actuator, wherein the actuator (2) is rotatably arranged on a mount (11 in Fig. 1a) by a bearing (at 3 in in Fig. 1a), comprising:
a first sensor element (including either 4a & 4b or 5a & 5b in Fig. 1a), which is couplable to the actuator in order to carry out a movement relative to the mount in response to a rotation of the actuator;
a second sensor element (12), which is securable in a rotationally fixed fashion to the mount and is couplable to the first sensor element in order to generate a sensor signal when the actuator rotates and a resulting relative movement results between the first sensor element and the second sensor element, which sensor signal depends on the rotation carried out by the actuator,
an evaluation circuit (on 25 in Fig. 1a; para. [0063]); and
a housing (21 in Fig. 1a),
wherein
the second sensor element and the evaluation circuit are securable together with the housing on the mount as a closed unit (Fig. 1a), and
the sensor arrangement is configured to be attached (arranged at least indirectly at the bearing) at the bearing (at 3) of the actuator (Fig. 1a)
Re claim 2. The sensor arrangement as claimed in claim 1, wherein the first sensor element comprises a permanent magnet (4a; para. [0078]) which generates a variable magnetic field with a rotation of the actuator, and the second sensor element (12) is designed to generate the sensor signal in response to a change in the magnetic field. (para. [0082], [0083])
Re claim 4. The sensor arrangement as claimed in claim 1, wherein the first sensor element and the second sensor element are part of an inductive or magnetic sensor and comprises a Hall sensor or a magnetoresistive sensor (para. [0065]).
Re claim 6. The sensor arrangement as claimed in claim 1, further comprising: a transmission which couples the first sensor element (4a & 4b in Figs. 1a) to the actuator in order to convert a rotational angle range of the actuator to a larger angular range of the first sensor element, in order to permit a large angular resolution. (para. [0064])
Re claim 7. The sensor arrangement as claimed in claim 1, wherein the first sensor element (5a & 5b in Fig. 1a) is secured in a rotationally fixed fashion to the actuator.
Re claim 9, as best understood. A sensor system couplable to a control unit (para. [0063]), comprising: a first sensor arrangement as claimed in claim 1; a second sensor arrangement as claimed in claim 1; and a bus (the bus is considered to be the electronics (30) on circuit board (25) which necessarily processes the output from both sensor elements 12) which is configured to transmit data between the first sensor arrangement and the second sensor arrangement and the control unit.

Claim(s) 1-2, 4, 7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by DeSoto (US 6,211,794).
DeSoto discloses:
Re claim 1. A sensor arrangement for detecting an angle of an actuator, wherein the actuator (shift fork assembly 86 and shift rail 160) is rotatably arranged on a mount (In Fig. 4, the unlabeled housing in which 160 is located in unlabeled hole by 166) by a bearing (supporting surface of mount in which 160 is located in Fig. 4), comprising:
a first sensor element (156), which is couplable to the actuator in order to carry out a movement relative to the mount in response to a rotation of the actuator;
a second sensor element (150), which is securable in a rotationally fixed fashion to the mount and is couplable to the first sensor element in order to generate a sensor signal when the actuator rotates and a resulting relative movement results between the first sensor element and the second sensor element, which sensor signal depends on the rotation carried out by the actuator,
an evaluation circuit (158; C4/L40-67); and
a housing (112),
wherein
the second sensor element and the evaluation circuit are securable together (Fig. 4) with the housing on the mount as a closed unit (Fig. 4 - second sensor element 150 and evaluation circuit 158 are both located within housing 112), and
the sensor arrangement is configured to be attached at the bearing of the actuator (Fig. 4)
Re claim 2. The sensor arrangement as claimed in claim 1, wherein the first sensor element comprises a permanent magnet (156) which generates a variable magnetic field with a rotation of the actuator, and the second sensor element (150) is designed to generate the sensor signal in response to a change in the magnetic field. (C4/L40-67)
Re claim 4. The sensor arrangement as claimed in claim 1, wherein the first sensor element and the second sensor element are part of an inductive or magnetic sensor and comprises a Hall sensor or a magnetoresistive sensor (C4/L40-67).
Re claim 7. The sensor arrangement as claimed in claim 1, wherein the first sensor element (156) is secured in a rotationally fixed fashion to the actuator (Fig. 4 - secured to 160 via intermediate shaft 144 and splined portion 162 to rotate together).
Re claim 10. A manual transmission (14; C2/L55-56), comprising: a sensor arrangement as claimed in claim 1, wherein the actuator (160 and 86) is a shift fork (C3/L63) of the manual transmission; and a control unit (158) which is configured to control shifting of the manual transmission and to evaluate sensor signals of the sensor arrangement.
Re claim 11. (original) The manual transmission as claimed in claim 10, wherein the control unit is configured to convert the sensor signal into a distance (C2/L15-18) and thereby determine the position of the shift fork in the manual transmission (C5/L3-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Steinich (US PGPub 2011/0080162) in view of Bruchmann (US 6,472,878).


Re claim 8
Steinich does not disclose a temperature sensor for sensing a temperature in order to carry out a correction based the sensed temperature.
Bruchmann teaches a temperature sensor (44) [for use in/with a Hall sensor] for sensing a temperature in order to carry out a correction based the sensed temperature (C3/L56-62), for the purpose of improving accuracy.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Steinich such that there is a temperature sensor for sensing a temperature in order to carry out a correction based the sensed temperature, as taught by Bruchmann, for the purpose of improving accuracy (C3/L56-62).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De Soto (US 6,211,794) in view of Bruchmann (US 6,472,878).
Re claim 8
De Soto does not disclose a temperature sensor for sensing a temperature in order to carry out a correction based the sensed temperature.
Bruchmann teaches a temperature sensor (44) [for use in/with a Hall sensor] for sensing a temperature in order to carry out a correction based the sensed temperature (C3/L56-62), for the purpose of improving accuracy.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of De Soto such that there is a temperature sensor for sensing a temperature in order to carry out a correction based the sensed temperature, as taught by Bruchmann, for the purpose of improving accuracy (C3/L56-62).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over De Soto (US 6,211,794) in view of Minematsu (US PGPub 2014/0232039).
Re claim 12
De Soto discloses all claim dependency limitations, see above, but does not disclose a further sensor which is configured to detect a movement of the shift fork, with a result that the further sensor and the sensor arrangement are redundant, in order to sense, in an event of failure of the further sensor or the sensor arrangement, the rotation carried out by the actuator.
Minematsu teaches a further sensor which is configured to detect a movement of the shift fork, with a result that the further sensor and the sensor arrangement are redundant, in order to sense, in an event of failure of the further sensor or the sensor arrangement, the rotation carried out by the actuator (para. [0004]), for the purpose of providing the redundancy in the event of a failure of a sensor element (para. [0004]).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of De Soto such that there is a further sensor which is configured to detect a movement of the shift fork, with a result that the further sensor and the sensor arrangement are redundant, in order to sense, in an event of failure of the further sensor or the sensor arrangement, the rotation carried out by the actuator, as taught by Minematsu, for the purpose of providing the redundancy in the event of a failure of a sensor element.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658